Citation Nr: 0511965	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for PTSD and assigned a 10 percent rating, 
effective January 29, 2001.  The veteran perfected an appeal 
as to the disability rating assigned.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in December 2002.  A 
transcript of that hearing is associated with the claims 
file. 

This case was previously before the Board and was remanded to 
the RO in August 2003.  

In December 2004, the rating for PTSD was increased to 30 
percent.  The veteran has not indicated that he is satisfied 
with the currently assigned 30 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 30 percent for PTSD remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].


FINDING OF FACT

The veteran's PTSD is productive of social and industrial 
impairment of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for PTSD.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 Statement of the Case (SOC) and 
the December 2004 Supplemental Statement of the Case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, letters were sent to the veteran in May 2004 
and July 2004, with copies to his representative, which were 
specifically intended to address the requirements of the 
VCAA.  These letters advised the veteran that in order to 
establish entitlement to an increased rating for his service-
connected disability, the evidence must show that the 
condition has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 
2004 and July 2004 VCAA letters, the RO informed the veteran 
that VA was responsible for getting  "Relevant records held 
by any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the May 14, 2004 letter, page 5 and 
the July 14, 2004 letter, page 4.  In addition, the letters 
advised the veteran that VA will make reasonable efforts to 
get "Relevant records not held by a Federal agency.  This 
may include records from State or local governments, private 
doctors and hospitals, or current or former employers."  Id.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In this regard, the May 2004 and July 2004 VCAA letters 
advised the veteran to give VA enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  In this case, both letters informed the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  See the May 
14, 2004 letter, page 2 and the July 14, 2004 letter, page 2.  
(emphasis in originals).  

The Board therefore finds that the May 2004 and July 2004 
letters, the August 2002 SOC, and the December 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the May 2004 and 
July 2004 VCAA letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The fact that the veteran's claim was readjudicated in the 
December 2004 SSOC, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was not provided adequate 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in November 2001.  The Board notes, 
however, that the claim was readjudicated and a SSOC was 
provided to the veteran in December 2004 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  The veteran's 
representative submitted additional argument on his behalf in 
January 2005 and March 2005.  In the March 2005 statement, 
the representative noted "We submit this claim to the Board 
for final review and disposition...."Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations, which will be 
described below.  The RO completed the development requested 
in the August 2003 Board remand.  The record reflects that in 
June 2004 medical records pertaining to the veteran were 
received from the Social Security Administration (SSA).  The 
veteran was also afforded a VA examination in August 2004.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran testified at a personal hearing in 
December 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific rating criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2004).



Factual background

The veteran served in the Republic of Vietnam as an armor 
intelligence specialist with the U.S. Army.  Among the awards 
and decorations he received is the Purple Heart medal. 

On VA examination in September 2001, the veteran reported 
having recurring dreams relating to an incident in service 
when an armored personnel carrier he was riding in ran over a 
mine.  He reported that he would wake up at night thinking 
about being blown up.  He had some flashbacks of his 
experiences.  Socially, he was withdrawn, did not like to be 
around crowds, and had decreased patience.  He reported that 
he was generally hypervigilant and had a mildly exaggerated 
startle response.  

Objective findings noted that the veteran was casually 
dressed with a neatly trimmed beard.  He was alert and 
oriented times four with good eye contact.  His mood was 
described as right.  His affect was slightly constricted.  
His thought process was coherent with no flights of ideas or 
loose associations.  Content was negative for auditory or 
visual hallucinations.  There were no suicidal or homicidal 
ideations.  Insight, judgment, and higher cognitive functions 
were intact.  The diagnosis was PTSD.  A GAF score of 74 was 
provided.  

In a November 2001 rating decision, service connection was 
granted for PTSD and a 10 percent evaluation was assigned, 
effective January 29, 2001.  

In December 2002, the veteran testified that his PTSD 
symptoms included short and long term memory, hallucinations, 
hypervigilance, depression, and homicidal and suicidal 
thoughts 3 to 4 times in the last 10 years.  He stated that 
he last worked in November 1997 and was drawing Social 
Security disability for neck injuries and psychiatric 
problems.  He lived with his wife and reported that their 
relationship was "[a] little rocky at times."  He indicated 
that he drives, but tends to stay at home.  See December 2002 
hearing transcript.  

Received in June 2004 were SSA records accompanying a June 
2000 decision granting disability benefits to the veteran 
that shows that he was considered disabled due to non-union 
of a right ankle fracture and degenerative joint disease.  

On VA examination in August 2004, the veteran reported that 
he had limited social contact and difficulty with 
irritability and feeling on edge.  He indicated that he was 
separated from his wife and living alone.  He attributed the 
separation to his wife's inability to tolerate his social 
withdrawal and anger outbursts.  He indicated that he had a 
good relationship with his daughter although he became 
irritated and often snapped at her.  He denied ever being 
psychiatrically hospitalized and stated that he was being 
treated with Effexor 75 mg a day which did not seem to be 
helping much.  He did not have a psychiatrist at that time.  

His subjective complaints included anxiety, flashbacks, 
nightmares, and depression.  He avoided anything that 
reminded him of the war.  He was socially withdrawn.  He 
admitted to chronic difficulties with sleep, irritability, 
and hypervigilance.  He endorsed hopelessness, worthlessness, 
anhedonia, poor energy level, and he also admitted to poor 
self esteem and motivation.  He often had thoughts of being 
dead, but denied any active suicidal ideation or suicidal 
plans.  He denied any history of mania or psychosis. 

Mental status examination noted that the veteran seemed 
disheveled and that his grooming was unkempt.  He was calm 
and cooperative.  His speech was non-pressured.  His eye 
contact was fair.  Psychomotor was within normal limits.  
There was no agitation or anxiety noted.  Thought process was 
goal directed with no flight of ideas or loosening of 
association.  There was no thought insertion or broadcasting.  
Thought content was negative for suicidal ideation, homicidal 
ideation, and homicidal plan.  The veteran was negative for 
audio and visual hallucinations and delusions.  His mood was 
irritable and his affect was mood congruent.  Insight and 
judgment were fair.  The diagnosis was PTSD, chronic.  A GAF 
score of 50 was assigned.  The examiner commented that the 
veteran's PTSD affected his marital and social life.  The 
veteran also suffered from depression.  

In December 2004, the disability rating for PTSD was 
increased to 30 percent, effective January 29, 2001.  

Analysis

Schedular rating

With regard to the psychiatric manifestations of the 
veteran's service-connected psychiatric disability, PTSD, the 
Board finds that the veteran's symptomatology does not 
warrant a rating in excess of 30 percent under Diagnostic 
Code 9411.  With reference to the criteria for the next 
higher 50 percent level, presented above, the Board notes 
that the veteran currently displays none of the symptoms that 
are associated with a 50 percent rating.

The primary medical evidence in this case comes from the 
September 2001 and August 2004 VA examination reports.  A 
review of this evidence reflects that the veteran's primary 
psychiatric symptoms are anxiety, irritability, flashbacks, 
nightmares, depression, difficulty sleeping, hypervigilance, 
and exaggerated startle response.  However, neither 
examination documented any findings of flattened affect, 
impaired speech, panic attacks, impaired memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing effective 
work and social relationships.  The 2001 examination revealed 
a slight constricted affect; however, both examinations 
indicated that the veteran's thought processes were goal 
directed with no flight of ideas or loosening of association.  
His thought content was negative for any suicidal or 
homicidal ideations, or any auditory or visual 
hallucinations.  Both examinations also revealed that his 
insight and judgment were fair, while the 2004 examination 
showed that his speech was non-pressured.  

Overall, the Board finds that the evidence described above 
does not show a level of symptomatology reflective of the 50 
percent level.  In essence, the degree of symptomatology 
described for the 50 percent level in the rating schedule is 
more severe than that displayed by the evidence of record.  
So even considering his lowest GAF score of 50, there simply 
is insufficient evidence to warrant a rating higher than 30 
percent.  As noted above, a GAF score of 50 contemplates 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, which have not 
been shown.  In addition, the evidence indicates that the 
veteran's unemployability is primarily linked to nonservice-
connected physical disabilities.  The veteran's current 
symptomatology, including depressed mood, anxiety, and 
chronic sleep impairment, is specifically accounted for in 
the current 30 percent rating.  

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his psychiatric symptomatology has resulted in such 
occupational and social impairment as is required for a 50 
percent rating.  Therefore, the Board finds that the criteria 
for a disability rating in excess of 30 percent are not met.  
In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the psychiatric manifestations more 
closely approximate those required for a higher rating.  For 
the reasons shown above, the Board has determined that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, January 29, 2001, has 
the veteran's PTSD met or nearly approximated the criteria 
for a rating in excess of 30 percent.  There appears to have 
been none of the symptoms which would allow for the 
assignment of a 50 percent disability rating at any time 
during the period of time here under consideration.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
psychiatric disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted above, the evidence of record, 
including SSA records, reflect that the veteran's 
unemployability is due to nonservice-connected physical 
disabilities.  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for this disability is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.  



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


